Case: 15-10419   Date Filed: 08/30/2017   Page: 1 of 8


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-10419
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 8:98-cr-00203-EAK-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                   versus

KEWARREN LAMAR JONES,
a.k.a. Bam Bam,

                                                        Defendant-Appellant.

                     ________________________

                           No. 15-10420
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 8:14-cr-00109-EAK-TGW-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
              Case: 15-10419     Date Filed: 08/30/2017    Page: 2 of 8




                                          versus

KEWARREN LAMAR JONES,


                                                               Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (August 30, 2017)

Before JULIE CARNES, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Kewarren Jones appeals his 245-month total sentence for distribution of

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), (Appeal No.

15-10419), and for violating the terms of his supervised release in a prior case,

(Appeal No. 15-10420). He argues that the district court erred when it classified

him as a career offender under the residual clause of the Sentencing Guidelines,

because his Florida conviction for false imprisonment did not qualify as a crime of

violence. He then argues that the district court abused its discretion when it ran his

sentence for distribution of cocaine base consecutive to his sentence for violating

his supervised release, and imposed a substantively unreasonable total sentence.




                                          2
               Case: 15-10419     Date Filed: 08/30/2017    Page: 3 of 8


      We previously ordered his appeal of his sentence for distribution of cocaine

base consolidated with his appeal of his sentence for violating the terms of his

supervised release. For ease of reference, we will address each point in turn.

                                           I.

      We review de novo a district court’s decision to classify a defendant as a

career offender under the Sentencing Guidelines. United States v. Young, 527 F.3d

1274, 1276-77 (11th Cir. 2008).

      Under the 2014 version of the Guidelines, a defendant is classified as a

career offender if: (1) he was at least 18 years old at the time of the offense of

conviction; (2) the offense of conviction was either a crime of violence or a

controlled-substance offense; and (3) he had at least two prior felony convictions

of either a crime of violence or a controlled-substance offense. U.S.S.G. §

4B1.1(a) (2014). At the time of Jones’s sentencing, the Guidelines defined “‘crime

of violence’” as any offense under federal or state law that was punishable by

imprisonment for more than one year and:

             (1) has as an element the use, attempted use, or
             threatened use of physical force against the person of
             another, or

             (2) is burglary of a dwelling, arson, or extortion,
             involves use of explosives, or otherwise involves conduct
             that presents a serious potential risk of physical injury to
             another.



                                           3
                Case: 15-10419      Date Filed: 08/30/2017      Page: 4 of 8


U.S.S.G. § 4B1.2(a) (2014). 1

       Under Florida law, false imprisonment is defined as “forcibly, by threat, or

secretly confining, abducting, imprisoning, or restraining another person without

lawful authority and against his or her will.” Fla. Stat. Ann. § 787.02(1)(a).

       We have held that Florida false imprisonment qualified as a “violent felony”

under the now-void residual clause of the Armed Career Criminal Act (“ACCA”).

United States v. Schneider, 681 F.3d 1273, 1282 (11th Cir. 2012). We stated that

false imprisonment, even when accomplished secretly, “poses a serious potential

risk of injury to another.” Id. The ACCA’s definition of a “violent felony” and the

Guidelines’s definition of a “crime of violence” are “virtually identical,” so cases

involving the ACCA are relevant to interpreting a “crime of violence” under the

Guidelines. United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008)

(addressing the term “crime of violence” as used in the career-offender guideline,

U.S.S.G. § 4B1.2).

       Knowing that the Supreme Court in Johnson had declared the ACCA’s

identically phrased residual clause unconstitutionally void, we addressed the

constitutionality of § 4B1.2(a)(2)’s residual clause. United States v. Matchett, 802

F.3d 1185, 1193-96 (11th Cir. 2015). We held that the Sentencing Guidelines


       1
         The definition of “crime of violence” in § 4B1.2 was amended effective August 1, 2016.
See U.S.S.G. App. C, amend. 798 (Supp. Aug. 1, 2016). The current definition no longer
includes the residual clause. Id. § 4B1.2 (2016).
                                              4
                Case: 15-10419        Date Filed: 08/30/2017       Page: 5 of 8


cannot be unconstitutionally vague. Id. at 1196. The Supreme Court recently

upheld that determination that the advisory Sentencing Guidelines are not subject

to a vagueness challenge under the Due Process Clause, which meant

§ 4B1.2(a)(2)’s residual clause was not void for vagueness. Beckles v. United

States, 137 S. Ct. 886, 897 (2017). The Court explained that the void-for-

vagueness doctrine applies to laws that define criminal offenses and laws that fix

the permissible sentences for criminal offenses, neither of which the Guidelines do.

Id. at 892.

       Here, the district court did not err when it classified Jones as a career

offender. Although the residual clause of the ACCA is void, a Florida conviction

for false imprisonment still qualifies as a crime of violence under the residual

clause of the Guidelines. Accordingly, we affirm the district court’s finding that

Jones was a career offender.2

                                                II.

       An appellate court reviews the reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 41 (2007). The court first ensures

that the district court made no significant procedural error, and then examines


       2
          Jones also argues that the district court should have applied the rule of lenity because
the residual clause of the Sentencing Guidelines is ambiguous. Because he raises the argument
for the first time on appeal, we review for plain error. See United States v. Wright, 607 F.3d 708,
715 (11th Cir. 2010). However, because he has not cited to any binding precedent to establish
that the rule of lenity should have applied, he has not established that the district court plainly
erred. See United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003).
                                                 5
              Case: 15-10419     Date Filed: 08/30/2017    Page: 6 of 8


whether the sentence was substantively reasonable in light of the totality of the

circumstances. Id. at 51. The party challenging the sentence bears the burden of

showing that the sentence was unreasonable in light of the record and the § 3553(a)

factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Abuse of discretion can be shown when the district court: “(1) fails to afford

consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper facts.” United States v. Osorio-Moreno, 814

F.3d 1282, 1287 (11th Cir. 2016). We will only vacate the sentence if “left with

the definite and firm conviction that the district court committed a clear error of

judgment . . . by arriving at a sentence the lies outside the range of reasonable

sentences dictated by the facts of the case.” Id. (quoting United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008)).

      The Sentencing Guidelines recommend that any term of imprisonment

imposed on revocation of supervised release “shall be ordered to be served

consecutively to any sentence of imprisonment that the defendant is serving.”

U.S.S.G. § 7B1.3(f). Commensurate with Guidelines policy, we have previously

upheld consecutive prison terms imposed upon revocation of a term of supervised

release. See, e.g. United States v. Flowers, 13 F.3d 395, 397 (11th Cir. 1994) (per

curiam) (noting “the policy favoring imposition of consecutive sentences in cases


                                          6
              Case: 15-10419     Date Filed: 08/30/2017   Page: 7 of 8


of violation of release, as expressed in [the Guidelines]” and upholding

consecutive sentences for violation of release and offense causing the violation).

      Although we have not adopted a presumption that a sentence within the

guideline range is reasonable, we have stated that we would ordinarily expect a

sentence within the guideline range to be reasonable. United States v. Joseph, 709

F.3d 1082, 1105 (11th Cir. 2013). Courts must consider, among other things, the

nature and circumstances of the offense, the need for the sentence to reflect the

seriousness of the offense and afford adequate deterrence, and the need to avoid

unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct. 18 U.S.C. § 3553(a)(1)-(2), (6). The district

court must evaluate all of the § 3553(a) factors, but it may attach greater weight to

one factor over the others. United States v. Dougherty, 754 F.3d 1353, 1361 (11th

Cir. 2014). The district court sufficiently addresses the § 3553(a) factors when it

acknowledges that it has considered the factors and the defendant’s arguments.

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Here, Jones has not shown that the district court abused its discretion in

imposing a consecutive sentence because the court’s decision to run his sentences

consecutively was consistent with Guidelines policy. He also has not shown that

his total sentence was unreasonable. His sentence as to each offense was within




                                          7
              Case: 15-10419    Date Filed: 08/30/2017   Page: 8 of 8


the guideline range and he has not identified any way in which the court abused its

discretion. Accordingly, we affirm his 245-month total sentence.

      AFFIRMED.




                                        8